Reasons for Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance: the prior art is not seen to teach or fairly suggest the instant compounds which require 1’ and 4’-substitutions and the modified C-linked nucleobase nor methods of using the same in treating the claimed viral infections. The closest prior art is seen to be US 2015/0152116 who discloses various 1’-substituted nucleotides having the same base and methods of treating a Paramyxoviridae viral infections with the  same, but does not disclose any 4’-substituted compounds. US 2015/0274767 discloses various 4’-substituted nucleosides optionally comprising the same base as claimed herein and methods of treating HIV with the same, but does not disclose any 1’-substituted compounds as claimed herein. Moreover, while ‘116 does provide a broad genus which could embrace both 1’- and 4’-substituted compounds as required herein, they do not actually make any compounds substituted in both places. As such, the examiner does not believe a trail was blazed to the compounds claimed herein by the disclosures of the art. Further, applicants have compared their di-substituted compounds with the mono-substituted compounds of the art and showed an improved activity for the instant applications compounds (see examples A-H in the instant specification). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVISS C MCINTOSH III whose telephone number is (571)272-0657.  The examiner can normally be reached on Monday-Friday 9AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TRAVISS C. MCINTOSH III
Primary Examiner
Art Unit 1623